internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-107423-01 date date x state properties plr-107423-01 d1 d2 d3 n dollar_figurez plr-107423-01 dollar_figurey dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that x’s rental income from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code according to the information submitted x was incorporated under state law on d1 and elected under sec_1362 to be an s_corporation effective d2 x has accumulated_earnings_and_profits x is in the business of owning operating and managing the properties which are commercial rental real_estate through its n full time employees and contractors x provides various services in operating the properties these services include repairing and maintaining the properties snow removal lawn care managing the construction of all tenant improvements and remodeling and parking lot maintenance in addition to the services x provides to tenants x performs the usual leasing and administrative activities involved in managing real_estate these activities include soliciting and screening prospective tenants negotiating the terms of each lease and ensuring that tenants understand and comply with lease terms in the fiscal_year ending d3 x accrued approximately dollar_figurez in rents and incurred dollar_figurey in relevant expenses sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a plr-107423-01 corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from the properties is income from the active trade_or_business of renting property and is not passive_investment_income as described in sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours shannon cohen assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
